ITEMID: 001-117616
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF VRABEC AND OTHERS v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Fair hearing)
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Ján Šikuta;Josep Casadevall;Luis López Guerra;Nona Tsotsoria
TEXT: 5. In 1951 the State authorities took more than three hectares of land from a relative of the applicants. No compensation was paid to the owner.
6. The applicants unsuccessfully claimed restitution of the land under Law no. 503/2003. In particular, in a judgment of 13 December 2006 the Supreme Court held, in a review of the decisions made at lower levels of jurisdiction, that the land had been formally transferred to the State pursuant to Ordinance 15/1959. Section 3 of Law no. 503/2003 did not include such a situation as grounds for restitution of property. The applicants could have claimed restitution of the land earlier, under Law no. 403/1990, but they had not done so.
7. On 23 April 2007 the applicants lodged a complaint with the Constitutional Court. They alleged a breach of Article 6 § 1 of the Convention, and also of their constitutional right to own property.
8. In particular, the applicants argued that the land had been expropriated without compensation. It was therefore liable to restitution under section 3(1)(m) and (n) of Law no. 503/2003, irrespective of the fact that that law contained no reference to Ordinance 15/1959. They referred to the Supreme Court’s judgment 3SžoKS 130/2005 of 9 June 2006, which found that a situation similar to that of the applicants fell under Law no. 503/2003.
9. On 25 October 2007 the Constitutional Court dismissed the complaint (decision III. ÚS 287/07). It held that the Supreme Court had given sufficient reasons for its judgment, which was neither arbitrary nor otherwise contrary to the constitutional principles. It was not for the Constitutional Court to review the way in which ordinary courts interpreted and applied the law unless it resulted in a breach of the Constitution.
10. The decision was served on 18 December 2007.
11. Law no 503/2003 governs restitution of agricultural land and forests.
12. Cases in which land is to be restored to owners or their successors are listed in section 3. In particular, sub-section 1(m) of section 3 refers to situations where land has been expropriated without compensation. Subsection 1(n) refers to nationalisation contrary to the legal rules then in force or without compensation.
13. In its judgment 3SžoKS 130/2005 of 9 June 2006 the Supreme Court held that transfer of property under Ordinance 15/1959 without compensation was to be qualified as a reason for restitution of such property under section 3(1)(m) of Law no. 503/2003. Any other interpretation of that provision would run contrary to the Constitution.
14. The same conclusion was reached in judgment 6 Sžo 240/2008 of 14 October 2009 as rectified by the decision under the same file number of 27 November 2009.
15. In an unspecified number of other decisions the Supreme Court expressed a different view on the matter, namely the same as expressed in the above judgment on the applicant’s case of 13 December 2006.
16. In judgment IV. ÚS 209/2010 of 16 September 2010 the Constitutional Court found, with reference to the Supreme Court judgments 3SžoKS 130/2005 of 9 June 2006 and 6 Sžo 240/2008 of 14 October 2009 (see paragraphs 13 and 14 above), that the varying practice on the part of the Supreme Court when determining whether expropriation of land under Ordinance 15/1959 fell under Law no. 503/2003 ran contrary to the principle of legal certainty. That in itself justified the conclusion that the plaintiff’s constitutional rights had been breached.
17. In the same judgment the Constitutional Court further found that the Supreme Court’s view, that land expropriated under Ordinance 15/1959 could not be restored under Law no. 503/2003, was formalistic and contrary to the purpose of that Law. The explanatory report to Law no. 503/2003 specified that it extended to individuals who could have, but had not, submitted their claim within time-limits set in different pieces of legislation which had been enacted previously.
18. The Constitutional Court quashed the Supreme Court’s judgment in issue and returned the case to the latter.
19. Subsequently, similar views and conclusions were reached in other judgments of the Constitutional Court (III. ÚS 212/2010, III. ÚS 185/2010 or I. ÚS 407/2010).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
